UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------X
                                                           :
RED BULL GMBH, et al.,                                     :                          12/27/2019
                                                           :
                                         Plaintiffs,       :
                                                           :
                      - against –                          :     18-CV-7552 (VSB) (SN)
                                                           :
GALE WHOLESALE, LLC, et al.,                               :      OPINION & ORDER
                                                           :
                                         Defendants. :
                                                           :
-----------------------------------------------------------X

Appearances:

Anthony DiPaolo
Anthony DiPaolo, P.C.
Queens Village, New York
Counsel for Plaintiffs



VERNON S. BRODERICK, United States District Judge:

        Plaintiffs Red Bull GmbH and Red Bull North America, Inc. (“Red Bull”) bring this action

seeking compensatory damages from Defendants Gale Wholesale, LLC (“Gale Wholesale”) and

Jake Schmigelski, for (1) trademark infringement in violation of 15 U.S.C. § 1114; (2) unfair

competition in violation of 15 U.S.C. § 1125(a); (3) dilution in violation of 15 U.S.C. § 1125(c); (4)

dilution in violation of the N. Y. Gen. Bus. Law §360-1; and (5) unfair competition in violation of

New York common law. Before me is Judge Netburn’s November 25, 2019, Report and

Recommendation, which recommends awarding Plaintiff $36,803 in money damages. (Doc. 55).

        On December 27, 2018, Defendants’ attorney moved to withdraw because Defendants had

terminated his representation. (Doc. 22.) Following defense counsel’s withdrawal, I ordered

Defendants to secure new counsel before January 31, 2019, or file a letter outlining their efforts to

do so, and cautioned Defendants that the corporate Defendant’s failure to retain new counsel could
result in default because business entities, unlike individuals, may not proceed pro se. (Doc. 24.)

Defendants failed to secure new counsel, and subsequently failed to appear at a scheduled

conference, so I directed Plaintiffs to seek a default judgment. (Doc. 45 ¶ 5.)

        After Gale Wholesale failed to answer the complaint or otherwise appear in this action, I

issued an Order to Show Cause on May 28, 2019, why a default judgment should not be entered

against Defendant, and set the return date as July 12, 2019. (Doc. 40.) Defendants failed to appear

on July 12, 2019, did not request additional time to file objections, and a default was entered on the

issue of liability. (Doc. 45.) On July 15, 2019, I referred the action to Magistrate Judge Sarah

Netburn for an inquest on damages. (Id.).

        By letter dated August 12, 2019, Plaintiffs sought the dismissal of individual defendant Jake

Schmigelski from this action, pursuant to Federal Rule of Civil Procedure 41(a)(2). (Doc. 49.) I

granted Plaintiffs’ request in an Order filed on August 19, 2019, and dismissed Schmigelski from

this action.

        A district court “may accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). “To accept the report and

recommendation of a magistrate, to which no timely objection has been made, a district court need

only satisfy itself that there is no clear error on the face of the record.” Nelson v. Smith, 618 F.

Supp. 1186, 1189 (S.D.N.Y. 1985).

        Here, although the Report and Recommendation provided that “the parties shall have

fourteen (14) days to file written objections to this Report and Recommendation,” (Doc. 55 at 6),

neither party has filed an objection, nor sought an extension of time to file an objection. I have

reviewed Judge Netburn’s thorough and well-reasoned Report and Recommendation for clear error

and, after careful review, find none. I therefore adopt the Report and Recommendation in its

entirety.

                                                CONCLUSION
                                                        2
       Accordingly, Plaintiff is awarded $36,803 in money damages for Defendant’s trademark

infringement.

       The Clerk’s Office is respectfully directed to enter judgment in the amount of $36,803.

SO ORDERED.


Dated: December 27, 2019
       New York, New York
                                                  ______________________
                                                  Vernon S. Broderick
                                                  United States District Judge




                                                    3
